Case 2:21-cv-02022-DOC-KES Document 73-2 Filed 05/12/21 Page 1 of 8 Page ID #:3409




    1   Stephen McArthur (State Bar No. 277712)
        stephen@smcarthurlaw.com
    2   Thomas Dietrich (State Bar No. 254282)
        tom@smcarthurlaw.com
    3   THE MCARTHUR LAW FIRM, P.C.
        9465 Wilshire Blvd., Ste. 300
    4   Beverly Hills, CA 90212
        Telephone: (323) 639-4455
    5
        Attorneys for Plaintiff and Counterclaim
    6   Defendant Thrive Natural Care, Inc.
    7
                              UNITED STATES DISTRICT COURT
    8
                             CENTRAL DISTRICT OF CALIFORNIA
    9

   10    THRIVE NATURAL CARE, INC.,                 Case No. 2:21-CV-02022-DOC-KES
   11                       Plaintiff,              DECLARATION OF STEPHEN
                                                    MCARTHUR IN SUPPORT OF
   12          v.                                   THRIVE NATURAL CARE, INC.’S
                                                    PARTIAL MOTION TO DISMISS
   13    LE-VEL BRANDS,                             COUNTERCLAIM UNDER RULE
         LLC,                                       12(B)(6)
   14
                            Defendant.              Judge: Hon. David O. Carter
   15                                               Hearing Date: June 14, 2021
                                                    Time: 8:30 a.m.
   16                                               Courtroom: 9D
   17

   18    LE-VEL BRANDS, LLC,
   19                 Counterclaim Plaintiff,
   20          v.
   21    THRIVE NATURAL CARE, INC,
   22                 Counterclaim Defendant.
   23

   24

   25         I, Stephen McArthur, hereby declare as follows:
   26         1.     I am an attorney at law, duly admitted into practice before the State of
   27   California and this Court. I am an attorney with The McArthur Law Firm, P.C.,
   28   counsel for Plaintiff Thrive Natural Care, Inc. (“Thrive”). I make this Declaration in
                                                                         MCARTHUR DECLARATION
                                                                    CASE NO. 2:21-CV-02022-DOC-KES
                                                   -1-
Case 2:21-cv-02022-DOC-KES Document 73-2 Filed 05/12/21 Page 2 of 8 Page ID #:3410




    1   support of Thrive’s Partial Motion to Dismiss Counterclaim Under Rule 12(b)(6). I
    2   am over 18 years of age and make this declaration of facts known to me and, if
    3   called upon, I could and would testify competently to the facts stated herein.
    4         2.     Attached hereto as Exhibit A are true and correct copies of the
    5   registration certificate for U.S. Trademark Registration No. 4,467,942 (the “’942
    6   Registration”) and the U.S. Patent & Trademark Office’s (“USPTO”) online listing
    7   for the ’942 Registration, both of which were obtained from the USPTO’s
    8   Trademark Status & Document Retrieval (TSDR) website.
    9         3.     Attached hereto as Exhibit B is a true and correct copy of the USPTO
   10   acceptance of Thrive’s Combined Declaration of Use and Incontestability under
   11   Sections 8 & 15 dated March 7, 2020, acknowledging the incontestable status of the
   12   the ’942 Registration, which was also obtained from the USPTO’s TSDR website.
   13         I declare under penalty of perjury under the laws of the United States of
   14   America that the foregoing is true and correct. Executed on May 12, 2021.
   15

   16                                              /s/ Stephen McArthur
                                                   Stephen McArthur
   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                                         MCARTHUR DECLARATION
                                                                    CASE NO. 2:21-CV-02022-DOC-KES
                                                  -2-
Case 2:21-cv-02022-DOC-KES Document 73-2 Filed 05/12/21 Page 3 of 8 Page ID #:3411




                                Exhibit A
Case 2:21-cv-02022-DOC-KES Document 73-2 Filed 05/12/21 Page 4 of 8 Page ID #:3412
Case 2:21-cv-02022-DOC-KES Document 73-2 Filed 05/12/21 Page 5 of 8 Page ID #:3413
     Case 2:21-cv-02022-DOC-KES Document 73-2 Filed 05/12/21 Page 6 of 8 Page ID #:3414
           United States Patent and Trademark Office

           Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Tue May 11 03:47:24 EDT 2021



 Logout   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1

                                                ( Use the "Back" button of the Internet Browser to return to TESS)
  Mark Image
Word Mark THRIVE
Goods and IC 003. US 001 004 006 050 051 052. G & S: Non-medicated skin care preparations, namely, facial lotions, cleansers and
Services     creams, creams and oils for cosmetic use, skin moisturizers; pre-shaving preparations; after shave lotions and creams. FIRST
             USE: 20130905. FIRST USE IN COMMERCE: 20130905
Standard
Characters
Claimed
Mark
Drawing      (4) STANDARD CHARACTER MARK
Code
Serial
             85980517
Number
Filing Date September 11, 2012
Current
             1A
Basis
Original
             1B
Filing Basis
Published
for          February 12, 2013
Opposition
Registration
             4467942
Number
Registration
             January 14, 2014
Date
Owner        (REGISTRANT) THRIVE NATURAL CARE, INC. CORPORATION DELAWARE 42 DARRELL PLACE SAN FRANCISCO
             CALIFORNIA 94133
Assignment
             ASSIGNMENT RECORDED
Recorded
Attorney of
             STEPHEN CHARLES MCARTHUR
Record
Type of
             TRADEMARK
Mark
Register     PRINCIPAL
Affidavit
             SECT 15. SECT 8 (6-YR).
Text
Live/Dead
             LIVE
Indicator




                                          |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY
Case 2:21-cv-02022-DOC-KES Document 73-2 Filed 05/12/21 Page 7 of 8 Page ID #:3415




                                Exhibit B
       Case 2:21-cv-02022-DOC-KES Document 73-2 Filed 05/12/21 Page 8 of 8 Page ID #:3416



From:                      TMOfficialNotices@USPTO.GOV
Sent:                      Saturday, March 7, 2020 11:00 PM
To:                        trademarks@cobaltlaw.com
Subject:                   Official USPTO Notice of Acceptance/Acknowledgement Sections 8 and 15: U.S. Trademark RN 4467942: THRIVE: Docket/Reference No. THRIVE
                           03

U.S. Serial Number: 85980517
U.S. Registration Number: 4467942
U.S. Registration Date: Jan 14, 2014
Mark: THRIVE
Owner: THRIVE NATURAL CARE, INC.



                                                                                 Mar 7, 2020

                                                       NOTICE OF ACCEPTANCE UNDER SECTION 8
The declaration of use or excusable nonuse filed for the above-identified registration meets the requirements of Section 8 of the Trademark Act, 15 U.S.C. §1058. The Section
8 declaration is accepted.

                                                NOTICE OF ACKNOWLEDGEMENT UNDER SECTION 15
The declaration of incontestability filed for the above-identified registration meets the requirements of Section 15 of the Trademark Act, 15 U.S.C. §1065. The Section 15
declaration is acknowledged.

The registration will remain in force for the class(es) listed below, unless canceled by an order of the Commissioner for Trademarks or a Federal Court, as long as
the requirements for maintaining the registration are fulfilled as they become due.

Class(es):
003




TRADEMARK SPECIALIST
POST-REGISTRATION DIVISION
571-272-9500




                                                         REQUIREMENTS FOR MAINTAINING REGISTRATION

WARNING: Your registration will be canceled if you do not file the documents below during the specified statutory time periods.

Requirements in the First Ten Years

What and When to File: You must file a declaration of use (or excusable nonuse) and an application for renewal between the 9th and 10th years after the registration date.
See 15 U.S.C. §§1058, 1059.

Requirements in Successive Ten-Year Periods

What and When to File: You must file a declaration of use (or excusable nonuse) and an application for renewal between every 9th and 10th-year period, calculated from the
registration date. See 15 U.S.C. §§1058, 1059.

Grace Period Filings

The above documents will be considered as timely if filed within six months after the deadlines listed above with the payment of an additional fee.

***THE USPTO IS NOT REQUIRED TO SEND ANY FURTHER NOTICE OR REMINDER OF THESE REQUIREMENTS. THE OWNER SHOULD CONTACT THE USPTO
ONE YEAR BEFORE THE EXPIRATION OF THE TIME PERIODS SHOWN ABOVE TO DETERMINE APPROPRIATE REQUIREMENTS AND FEES.***

To check the status of this registration, go to
https://tsdr.uspto.gov/#caseNumber=85980517&caseSearchType=US_APPLICATION&caseType=DEFAULT&searchType=statusSearch or contact the Trademark Assistance
Center at 1-800-786-9199.

To view this notice and other documents for this registration on-line, go to
https://tsdr.uspto.gov/#caseNumber=85980517&caseSearchType=US_APPLICATION&caseType=DEFAULT&searchType=documentSearch NOTE: This notice will only be
available on-line the next business day after receipt of this e-mail.

 *   For further information, including information on filing and maintenance requirements for U.S. trademark applications and registrations and required fees,
     please consult the USPTO website at https://www.uspto.gov/trademark/ or contact the Trademark Assistance Center at 1-800-786-9199.
